Citation Nr: 0429387	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  04-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Waiver of recovery of an overpayment of pension benefits in 
the amount of $4,471.00, to include whether the overpayment 
has been properly created and assessed against the appellant, 
and whether the request for a waiver was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran appellant served on active duty from February 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  A September 2003 decision shows the Committee 
denied a waiver of recovery of the overpayment of pension 
benefits in the calculated amount of $4,471.00, finding that 
the request for a waiver of recovery of the overpayment was 
not timely filed.  The veteran perfected an appeal of that 
decision.

In June 2004, the Board granted the motion to advance the 
claimant's appeal on the docket as he had demonstrated good 
cause.  38 C.F.R. § 20.900 (2003).

The Board remanded the case to the RO in June 2004 for 
further action.  The case has recently been returned to the 
Board for appellate consideration.  

The issues of waiver of recovery of an overpayment of pension 
benefits in the amount of $4,471.00, to include whether the 
overpayment has been properly created and assessed against 
the appellant addressed in the remand below are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  The VA issued notice of indebtedness in August 2001 as a 
result of an overpayment of nonservice-connected pension 
benefits.

2.  The veteran's correspondence of September 14, 2001, that 
VA received on September 19, 2001 constituted a timely 
request for waiver of overpayment of VA nonservice-connected 
pension benefits.




CONCLUSION OF LAW

A request for waiver of indebtedness was timely filed.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  

The Secretary shall include in the notification to the payee 
a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application. 
(b) With respect to any loan guaranteed, insured, or made 
under chapter 37 of this title, the Secretary shall, except 
as provided in subsection (c) of this section, waive payment 
of an indebtedness to the Department by the veteran (as 
defined in sections 101, 3701, and 3702(a)(2)(C)(ii) of this 
title), or the veteran's spouse, following default and loss 
of the property, where the Secretary determines that 
collection of such indebtedness would be against equity and 
good conscience.  

An application for relief under this subsection must be made 
within one year after the date on which the veteran receives 
notice by certified mail with return receipt requested from 
the Secretary of the indebtedness.  

The Secretary shall include in the notification a statement 
of the right of the veteran to submit an application for a 
waiver under this subsection and a description of the 
procedures for submitting the application. (c) The recovery 
of any payment or the collection of any  indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection  with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon). (d) No certifying or disbursing officer 
shall be liable for any amount paid to any person where the 
recovery of such amount is waived under subsection (a) or 
(b). (e) Where the recovery of a payment or overpayment made 
from the National Service Life Insurance Fund or United 
States Government Life Insurance Fund is waived under this 
section, the fund from which the payment was made shall be 
reimbursed from the National Service Life Insurance 
appropriation or the military and naval insurance 
appropriation, as applicable.  38 U.S.C.A. § 5302.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.

(b) Application. A request for waiver of an indebtedness 
under this section shall only be considered: 

(1) If made within 2 years following the date of a notice of 
indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs to the debtor, or 

(2) Except as otherwise provided herein, if made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the Department of Veterans Affairs 
to the debtor. 

The 180 day period may be extended if the individual 
requesting waiver demonstrated to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the Department of  Veterans Affairs or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding). If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is sufficient evidence to substantiate a timely filed 
claim for waiver of indebtedness.  
Furthermore, the veteran has been provided with the laws and 
regulations pertinent to this claim, and has been afforded 
the opportunity to present arguments in favor of his claim.  
The RO substantially completed the development regarding 
timeliness of a waiver request that the Board sought through 
its remand.  The consideration of the validity of the debt as 
a part of the consideration of waiver of recovery is 
discussed further in the remand portion of this decision.  
See Stegall v. West, 11 Vet. App. 268 (1998)

Moreover, this is a matter to which the holding in Barger v. 
Principi, 16 Vet. App. 132 (2002) applies and thus the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) is not 
applicable.  

Finally, further evidentiary development is needed as the 
narrow issue of whether a timely request for waiver had been 
filed is being granted on the basis of the record.  
Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
(38 U.S.C. § 5103A(a)).


Waiver of Recovery of Indebetness

The applicable law states that a request for waiver of 
recovery of indebtedness shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding). 38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b).

The appellant had 180 days from the date of notification of 
indebtedness in order to request relief from recovery of 
overpayment of pension benefits. 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2004).  

There appears to be some confusion regarding the amount of 
the debt in 2001.  Although the veteran believes the 
overpayment established in 2001 was in the amount of $286, 
the information obtained from VA pursuant to the Board remand 
shows the debt amount in 2001 of $4,471.00.

There is evidence in the claims file documenting the notice 
that was provided to the veteran of the overpayment 
indebtedness.  The initial notice submitted to the veteran is 
not on file, but there is a certification from VA verifying 
the dispatch to him of the initial notice of indebtedness in 
August 2001.  The October 2001 letter noting the amount of 
the debt also included information regarding the timely 
filing of a request for waiver and the time limit in his 
case.  Apparently this letter was issued in reply to his 
letter of September 14, 2001, and it did construe his 
correspondence as referring to pension debt.

In addition, the veteran's contentions that there were in 
reality two separate overpayment debts, and that each should 
be treated separately for purposes of determining whether a 
waiver request was timely filed must be viewed in the context 
of other statements.  That he might be confused regarding the 
overpayment issue is understandable given his age and health 
status.  

In any event, from the information obtained, it is apparent 
that on August 23, 2001, the veteran was mailed a letter 
notifying him of the indebtedness in the amount of $4,471.00, 
and the right to request a waiver.  On September 18, 2001, 
the VA Debt Management Center received the veteran's 
correspondence that read reasonably addresses the overpayment 
issue.  While it did not use the word "waiver," when the 
entire communication is taken in context, it is clearly 
sufficient to establish a waiver request.

The law on waiver of recovery of claims by the United States 
refers to an "application for relief" being made within 180 
days.  The law also refers to it as an "application for a 
waiver." There is nothing in the law or regulations that 
requires an appellant to use the term "waiver" when seeking 
relief.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962, 1.963 (2004).  In essence, no precise pleading is 
required.

The time factor and sending the letter to the Debt Management 
Center (DMC), rather than the RO, reasonably establish the 
veteran's letter received on September 18, 2001, was a 
response to the DMC letter of August 18, 2001.

The content of the veteran's letter may reasonably be read an 
explanation of undue financial hardship as he mentioned the 
amount of Social Security benefits he received, health 
concerns and various expenses.  These comments viewed 
liberally are directed to the question of waiver.  Although 
there is no record of a complete financial status report with 
the September 2001 letter, that filing is not determinative 
in the Board's view on the threshold question of whether the 
veteran had filed a timely request for waiver.

The issue is whether the veteran's September 14, 2001 letter 
could reasonably be construed as something other than a 
waiver request.  The letter is about equitable factors to be 
considered in a waiver request.  There is nothing in the 
letter which addresses the precise amount of the debt, but 
the context in mentioning that he might have "done wrong" 
clearly suggests an overpayment/recovery issue generally.  
Review of the letter from the veteran does not disclose 
anything expressly challenging the debt on other bases, such 
as its creation or amount.  

In addition, the VA DMC interpreted the letter as being 
directed to indebtedness, although it did not construe the 
letter as a waiver request.  However, for reasons stated 
previously, the September 14, 2001 letter from the veteran 
can reasonably be construed as a waiver request.  Thus, the 
Board concludes that the evidence in this case establishes 
that the veteran did indeed submit a timely waiver request.


ORDER

A timely filed request for waiver of recovery of an 
overpayment of pension benefits in the amount of $4,471.00 
having been established, the appeal is allowed to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted previously, the case law holds that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice and duty to 
assist provisions as clarified in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) would not be applicable to the 
indebtedness claim.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a) (2004).  However, the RO must insure that 
the notice provisions contained in the applicable statutes 
and regulations regarding waiver of indebtedness have been 
followed.  It appears that a substantial amount if not all of 
the alleged overpayment has been collected through 
withholding and direct payment.

The Board noted in the June 2004 remand that the veteran 
challenged the validity of a debt and that a determination 
must be made on this question.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  The RO was instructed to adjudicate this 
issue but it appears that it was not addressed formally.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board remand, following the February 2004 
statement of the case, the veteran submitted additional 
evidence and argument in May 2004 that consisted of 
documentation of the repayment of the overpayment in 
question.  As the veteran has filed a timely request for 
waiver, it is pertinent to the underlying issue of waiver and 
the information must be referred to the Committee for initial 
review. 38 C.F.R. § 20.1304 (2003).

Thus the claim for waiver of indebtedness must be reviewed 
under the standard of equity and good conscience as applied 
to the facts of this appeal, the case is remanded for further 
development and adjudicative action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should be provided with a 
comprehensive statement of notice and 
duty to assist obligations under chapter 
53, title 38, United States Code 
regarding waiver of overpayment and the 
application of sections 1.963 and 1.965.

2.  The VBA AMC should contact the 
veteran and request that he provide any 
records of contacts with VA or any 
veterans' service organization wherein he 
addressed the issue of overpayment in 
2001.  At the same time, the VBA AMC 
should request a complete copy of 
administrative file records for the 
veteran regarding the initial 
determination of indebtedness in 2001.

3.  Thereafter the VBA AMC should 
determine whether a valid debt was 
created with consideration given to the 
factors of administrative error and 
constructive knowledge, as applicable.  

4.  If the VBA AMC should determine that 
the debt was properly created, an audit 
of the veteran's benefit history to 
determine the proper amount of the 
existing overpayment should be completed, 
if deemed necessary.

5.  Once the amount of overpayment has 
been verified, the Committee should then 
consider the claim for waiver of 
indebtedness.  The Committee should 
insure that all available financial 
evidence for the veteran deemed necessary 
to insure an equitable determination has 
been considered under the provisions of 
38 C.F.R. §§ 1.962 and 1.965.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



